              Case 1:19-cr-00402-CJN Document 15 Filed 01/04/21 Page 1 of 2


CO 526 Rev. 5COl8




          UNITED STATES DISTRICT AND BANKRUPTCY COURTS
                   FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMER1CA                      )
                                              )
                    vs.                       )      Criminal Case No.: CR \9-402 (UN)
                                              )
                                              )
             Sonia Tabizada                   )
                                              )



                                     \VAIVER OF TRIAL BY JURY

         With the conscnt of the United States Attomey and thc approval ofLhc Court, the defendant

waives his right to trial by jury.




                                                     Defcndan~



                                                        ~ JJJI-~zU                       I
                                                     Counsel for Defendant




I consent:



Assistant United States attorney


Approved:


                                                    . Date: 1/4/2021

Carl J. Nichols

United States District Judge
         Case 1:19-cr-00402-CJN Document 15 Filed 01/04/21 Page 2 of 2




                                          Michael R. Sherwin
                                          Acting United States Attorney



                                    By:   /s/ Kendra Briggs____________
                                          Kendra Briggs
                                          Assistant United States Attorney



                                    By:   /s/Michael J. Songer__________
                                          Michael J. Songer
                                          Trial Attorney, Civil Rights Division

Date: January 4
